Exhibit 10.1

 

SIXTH AMENDMENT TO STANDARD INDUSTRIAL NET LEASE

 

THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 11th
day of June, 2015 (the “Effective Date”), by and between BMR-COAST 9 LP, a
Delaware limited partnership (“Landlord,” as successor-in-interest to JBC
Sorrento West, LLC (“Original Landlord”)), and TROVAGENE, INC., a Delaware
corporation (“Tenant,” as successor-by-merger to Xenomics, Inc. (“Original
Tenant”)).

 

RECITALS

 

A.            WHEREAS, Original Landlord and Original Tenant entered into that
certain Standard Industrial Net Lease dated as of October 28, 2009 (“Original
Lease”), as amended by that certain First Amendment to Standard Industrial Net
Lease dated as of September 28, 2011, that certain Second Amendment to Standard
Industrial Net Lease dated as of December 27, 2011, that certain Third Amendment
to Standard Industrial Net Lease dated as of October 22, 2012 (the “Third
Amendment”); that certain Fourth Amendment to Standard Industrial Net Lease
dated as of December 2, 2013 (the “Fourth Amendment”) and that certain Fifth
Amendment to Standard Industrial Net Lease dated as of May 14, 2014 (“Fifth
Amendment”) (collectively, and as the same may have been heretofore further
amended, amended and restated, supplemented or modified from time to time, the
“Existing Lease”), whereby Tenant leases certain premises (the “Existing
Premises”) from Landlord at 11055 Flintkote Avenue in San Diego, California (the
“11055 Building”) and 11120 Roselle Street in San Diego, California (the “11120
Building”);

 

B.            WHEREAS, Landlord and Tenant desire to expand the Existing
Premises to include additional space in the 11055 Building and extend the Term
of the Existing Lease; and

 

C.            WHEREAS, Landlord and Tenant desire to modify and amend the
Existing Lease only in the respects and on the conditions hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.             Definitions.  For purposes of this Amendment, capitalized terms
shall have the meanings ascribed to them in the Existing Lease unless otherwise
defined herein.  The Existing Lease, as amended by this Amendment, is referred
to collectively herein as the “Lease.” From and after the date hereof, the term
“Lease,” as used in the Existing Lease, shall mean the Existing Lease, as
amended by this Amendment.

 

2.             Expansion Premises.  Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, that certain space located in the 11055 Building
and known as Suite D with a Rentable Square Footage of approximately nine
thousand five hundred forty-one (9,541) square feet (as more particularly
described on Exhibit A attached hereto, the “Expansion Premises”).

 

BioMed Realty form dated 3/27/15

 

--------------------------------------------------------------------------------


 

2.1.         Expansion Commencement Date.  Tenant shall lease the Expansion
Premises effective as of the date (“Expansion Commencement Date”) that is the
earlier of (a) the date Tenant commences business operations in the Expansion
Premises, or (b) the date of “Substantial Completion” of the “Tenant
Improvements” (as those terms are defined below) in the Expansion Premises. 
Tenant agrees that in the event such work is not Substantially Complete on or
before the estimated Expansion Commencement Date for any reason (including any
holdover by the prior tenant of the Expansion Premises), then (a) this Amendment
shall not be void or voidable, (b) Landlord shall not be liable to Tenant for
any loss or damage resulting therefrom.  The term “Substantially Complete” or
“Substantial Completion” means that the Tenant Improvements are substantially
complete in accordance with the Approved Plans (as defined in the Work Letter),
except for minor punch list items.  Notwithstanding anything in this Amendment
(including the Work Letter) to the contrary, Landlord’s obligation to timely
achieve Substantial Completion shall be subject to extension on a day-for-day
basis as a result of Force Majeure (as defined in the Lease).  If Landlord is
delayed in achieving Substantial Completion due to a delay caused by Tenant or
Tenant’s employees, agents or contractors (“Tenant Delays”), the date of
Substantial Completion of the Tenant Improvements for purposes of calculating
the Expansion Commencement Date will be deemed to be the date that Substantial
Completion would have occurred absent such delay.  Tenant shall execute and
deliver to Landlord written acknowledgment of the actual Expansion Commencement
Date within ten (10) business days after Tenant takes occupancy of the Expansion
Premises, in the form attached as Exhibit C hereto (the “Acknowledgement”). 
Failure to execute and deliver the Acknowledgment, however, shall not affect the
Expansion Commencement Date or Landlord’s or Tenant’s liability hereunder. 
Failure by Tenant to obtain validation by any medical review board or similar
governmental licensing required for the Permitted Use shall not extend the
Expansion Commencement Date.  Effective as of the Expansion Commencement Date,
all references to the “Premises” shall mean and refer to the Existing Premises
as expanded by the Expansion Premises.

 

In the event that the Substantial Completion of the Tenant Improvements has not
occurred by the date which is nine (9) months after the anticipated date of
Substantial Completion, as such date may be extended by the number of days of
Tenant Delays, delays due to the existing tenant’s failure to timely vacate the
Expansion Premises and the number of days of delay caused by Force Majeure (as
so extended, the “Outside Date”), then the sole remedy of Tenant shall be the
right to deliver a notice to Landlord (the “Outside Date Termination Notice”)
electing to terminate this Amendment effective upon receipt of the Outside Date
Termination Notice by Landlord (the “Effective Date”).  Except as provided
hereinbelow, the Outside Date Termination Notice must be delivered by Tenant to
Landlord, if at all, not earlier than the Outside Date and not later than five
(5) business days after the Outside Date.  If Tenant delivers the Outside Date
Termination Notice to Landlord, then Landlord shall have the right to suspend
the Effective Date for a period ending thirty (30) days after the original
Effective Date.  In order to suspend the Effective Date, Landlord must deliver
to Tenant, within five (5) business days after receipt of the Outside Date
Termination Notice, a certificate of the Contractor certifying that it is such
Contractor’s best good faith judgment that Substantial Completion of the Tenant
Improvements will occur within thirty (30) days after the original Effective
Date.  If Substantial Completion of the Tenant Improvements occurs within said
thirty (30) day suspension period, then the Outside Date Termination Notice
shall be of no further force and effect; if, however,

 

2

--------------------------------------------------------------------------------


 

Substantial Completion of the Tenant Improvements does not occur within said
thirty (30) day suspension period, then this Amendment shall terminate as of the
date of expiration of such thirty (30) day period.  If Tenant exercises its
termination right pursuant to this paragraph, this Amendment will be terminated
and of no force or effect, but the Existing Lease shall remain in full force and
effect as to the Existing Premises.

 

2.2.         Condition of Expansion Premises.  Tenant acknowledges that (a) it
is fully familiar with the condition of the Expansion Premises and,
notwithstanding anything contained in this Amendment to the contrary, agrees to
accept the same in its condition “as is” as of the date hereof, except as may be
expressly provided otherwise in this Amendment, and (b) Landlord shall have no
obligation to alter, repair or otherwise prepare the Expansion Premises for
Tenant’s occupancy or to pay for any improvements to the Expansion Premises,
except with respect to the Tenant Improvements (as defined below).  The
Expansion Premises have not undergone inspection by a Certified Access
Specialist.  Tenant’s taking possession of the Expansion Premises on the
Expansion Commencement Date shall, except as otherwise agreed to in writing by
Landlord and Tenant, conclusively establish that the Expansion Premises and the
11055 Building were at such time in good, sanitary and satisfactory condition
and repair.  Notwithstanding anything to the contrary (but subject to the last
grammatical sentence of this Section 2.2), Landlord hereby represents and
warrants that, as of the Expansion Commencement Date, (x) the roof of the 11055
Building shall be in good condition and repair, (y) the plumbing (including
flood avoidance equipment), lighting, electrical and heating, ventilating and
air conditioning systems serving the Expansion Premises, shall be in good
working order, condition and repair and (z) the Expansion Premises and parking
areas serving the Expansion Premises will be in compliance with all applicable
laws, codes and ordinances (including, without limitation, Title 24 and the
Americans with Disabilities Act) as required for Tenant’s legal occupancy of the
Expansion Space (provided that any legal requirements which are specific to
Tenant’s use (i.e., for other than typical lab and office use) shall be Tenant’s
responsibility and this warranty will not extend to such items.  Tenant’s sole
and exclusive remedy for a breach of the foregoing representation and warranty
shall be to deliver notice to Landlord (“Repair Notice”) on or before the date
that is twelve (12) months after the Expansion Commencement Date (such date, the
“Warranty Date”) detailing the nature of such breach.  In the event that
Landlord receives a Repair Notice on or before the Warranty Date, Landlord
shall, at Landlord’s expense, promptly make any repairs reasonably necessary to
correct the breach described in the Repair Notice (but only to the extent that
Landlord reasonably determines that the breach described in the Repair Notice
constitutes an actual breach of the representation and warranty provided by
Landlord in subsections (x), (y) and (z)).  The representation and warranty
provided by Landlord in subsections (x), (y) and (z) above shall expire, and be
of no further force or effect, on the Warranty Date and Landlord shall not have
any further obligations or liabilities in connection with such representation
and warranty (except with respect to any actual breaches identified in a Repair
Notice delivered by Tenant to Landlord on or before the Warranty Date).

 

2.3.         Condition of Existing Premises.  Tenant acknowledges that (a) it is
in possession of and is fully familiar with the condition of the Existing
Premises and, notwithstanding anything contained in the Lease to the contrary,
agrees to accept the same in its condition “as is” as of the date hereof, and
(b) Landlord shall have no obligation to alter, repair or otherwise prepare the
Existing Premises for Tenant’s continued occupancy for the Extended Term or to
pay for any

 

3

--------------------------------------------------------------------------------


 

improvements to the Existing Premises, except as may be expressly provided in
this Amendment.  The Existing Premises have not undergone inspection by a
Certified Access Specialist.

 

2.4.         Tenant Improvements.  Landlord shall cause the Tenant Improvements
to be constructed in the Expansion Premises and the Existing Premises in the
11055 Building (collectively, the “Total 11055 Premises”) pursuant to the Work
Letter at a cost to Landlord not to exceed (a) One Million Eight Hundred Sixty
Thousand Dollars ($1,860,000) (the “TI Allowance”).  The TI Allowance may be
applied to the costs of (m) construction, (n) project management by Landlord
(which fee shall equal three percent (3%) of the cost of the Tenant
Improvements, including the TI Allowance), (o) commissioning of mechanical,
electrical and plumbing systems by a licensed, qualified commissioning agent
hired by Landlord, and review of such party’s commissioning report by a
licensed, qualified commissioning agent hired by Tenant, (p) space planning,
architect, engineering and other related services performed by third parties
unaffiliated with Tenant, (q) building permits and other taxes, fees, charges
and levies by Governmental Authorities (as defined below) for permits or for
inspections of the Tenant Improvements, and (r) costs and expenses for labor,
material, equipment and fixtures.  In no event shall the TI Allowance be used
for (w) payments to Tenant or any affiliates of Tenant, (x) the purchase of any
furniture, personal property or other non-building system equipment, (y) costs
resulting from any default by Tenant of its obligations under this Lease or
(z) costs that are recoverable by Tenant from a third party (e.g., insurers,
warrantors, or tortfeasors).  Tenant shall have until the date of Substantial
Completion of the initial Tenant Improvements (the “TI Deadline”), to expend the
unused portion of the TI Allowance, after which date Landlord’s obligation to
fund such costs shall expire.  In no event shall any unused TI Allowance entitle
Tenant to a credit against Rent payable under this Lease.

 

                In Landlord’s reasonable discretion during the thirty (30) day
period immediately prior to the Expansion Commencement Date, Landlord may permit
Tenant to enter upon the Expansion Premises for the purpose of installing
equipment, trade fixtures or the placement of personal property so long as such
entry does not interfere with the completion of the Tenant Improvements;
provided that Tenant shall furnish to Landlord evidence satisfactory to Landlord
that insurance coverages required of Tenant under the Lease are in effect with
respect to the Expansion Premises, and such entry shall be subject to all the
terms and conditions of the Lease; and provided, further, that if the Expansion
Commencement Date is delayed due to such early access, then the Expansion
Commencement Date shall be the date that the Expansion Commencement Date would
have occurred but for such delay.

 

2.5.         Tenant’s Pro Rata Share.  Notwithstanding anything to the contrary
in the Lease, commencing as of the Expansion Commencement Date, the chart in
Section 3 of the Fifth Amendment is hereby deleted in its entirety and replaced
with the following chart:

 

4

--------------------------------------------------------------------------------


 

Definition or Provision

 

Means the Following (As of the Expansion
Commencement Date)

Approximate Rentable Area of 11055 Building Existing Premises

 

8,303 square feet

Approximate Rentable Area of 11120 Building Existing Premises

 

4,751 square feet

Approximate Rentable Area of 11055 Building Expansion Premises

 

9,541 square feet

Approximate Rentable Area of 11055 Building

 

20,563 square feet

Approximate Rentable Area of 11120 Building

 

10,140 square feet

Approximate Rentable Area of Project

 

162,074 square feet

Tenant’s Pro Rata Share of 11055 Building

 

86.78%

Tenant’s Pro Rata Share of 11120 Building

 

46.85%

Tenant’s Pro Rata Share of Project

 

13.94%

 

*For purposes of clarity, the term “Project” as used in the Lease shall have the
same meaning as Center.

 

2.6.         Minimum Monthly Rent.  Commencing as of the Expansion Commencement
Date, Tenant will pay Minimum Monthly Rent for the Premises in accordance with
the foregoing (and subject to increases pursuant to Section 2.7 below):

 

Total 11055 Premises:

 

Dates

 

Rentable Square
Footage

 

Minimum Monthly Rent
Rate per Square Foot of
Rentable Area

 

Minimum Monthly
Rent

 

Month 1 — Month 12

 

17,844

 

$

2.75

 

$

49,071.00

 

 

11120 Premises:

 

Dates

 

Rentable Square
Footage

 

Minimum Monthly Rent
Rate per Square Foot of
Rentable Area

 

Minimum Monthly
Rent

 

10/1/15 - 9/30/16

 

4,751

 

$

2.27

 

$

10,765.77

 

 

2.7.         Minimum Monthly Rent Adjustments.  Notwithstanding anything to the
contrary in the Lease, Minimum Monthly Rent for the Total 11055 Premises shall
be subject to an annual

 

5

--------------------------------------------------------------------------------


 

upward adjustment of three percent (3%) of the then-current Minimum Monthly Rent
for the Total 11055 Premises.  The first such adjustment shall become effective
commencing on the first (1st) annual anniversary of the Expansion Commencement
Date, and subsequent adjustments shall become effective on every successive
annual anniversary throughout the Extended Term.  Notwithstanding anything to
the contrary in the Lease, Minimum Monthly Rent for the 11120 Premises shall be
subject to an annual upward adjustment of three percent (3%) of the then-current
Minimum Monthly Rent for the 11120 Premises.  The next such adjustment shall
become effective commencing on October 1, 2015 (the “11120 Adjustment Date”),
and subsequent adjustments shall become effective on every successive annual
anniversary of the 11120 Adjustment Date.  Minimum Monthly Rent will not be
increased due to a remeasurement of the Premises during the Extended Term.

 

2.8.         Permitted Use.  The Permitted Use for the Expansion Premises shall
be the same as the Permitted Use set forth in Section 1.8 of the Original Lease.

 

3.             Extended Term.  The Lease Term with respect to the Expansion
Premises shall commence on the Expansion Commencement Date, and shall expire on
December 31, 2021 (the “New Expiration Date”).  The Expiration Date as to the
Existing Premises is hereby amended to be the New Expiration Date.  The period
from the current Expansion Commencement Date through the New Expiration Date
shall be referred to as the “Extended Term.”

 

4.             Parking.  During the Extended Term, Tenant shall have the right
to use a total of 2.85 unreserved parking spaces for every 1,000 square feet of
Rentable Area in the Expansion Premises (i.e., twenty-seven (27) unreserved
spaces) for use in the parking facility serving the Project.  Tenant’s rental
and use of such additional parking spaces shall be in accordance with, and
subject to, all provisions of Section 11.6 of the Lease.

 

5.             Security Deposit.  On the date of Tenant’s execution and delivery
of this Amendment, Tenant shall deposit with Landlord an amount equal to
Twenty-Six Thousand Two hundred Thirty-Seven and 75/100 Dollars ($26,237.75) as
an increase to the required Security Deposit under the Lease (“Expansion
Security Deposit Amount”).  From and after the delivery of the Expansion
Security Deposit Amount, the required Security Deposit under the Lease shall be
increased to a total of Seventy Thousand Seven Hundred Sixty Five and 95/100
Dollars ($70,765.95).

 

6.             Energy Reporting. If requested by Landlord, Tenant agrees to
deliver to Landlord such information and/or documents as Landlord requires for
Landlord to comply with California Public Resources Code Section 25402.10, or
successor statute(s), and related California Code of Regulation, relating to
commercial building energy ratings.  Tenant will provide Landlord with the
Energy Star or similar rating for any of Tenant’s equipment in the Premises. 
Alternatively, Landlord may require Tenant to authorize the utility provider for
the Premises to release Tenant’s utility records to the appropriate government
agency or to permit Landlord direct access to Tenant’s utility records for the
Premises, which Tenant will provide using the applicable utility provider’s
standard form authorization to receive customer information. So long as Tenant
agrees to authorize the utility provider to release utility information for the
Premises to Landlord, Landlord will not request utility information from Tenant
more than once per year.

 

6

--------------------------------------------------------------------------------


 

7.                                      Payment of Additional Rent.  In
consideration for Landlord’s entry into the early termination agreement with the
current tenant of the Expansion Premises and signature on this Amendment, Tenant
agrees to pay to Landlord an amount equal to Seventy-Five Thousand Dollars
($75,000) (the “Expansion Fee”) as Additional Rent.  The Expansion Fee will be
payable together with (i.e., at the same time and as an addition to) Tenant’s
payment of Minimum Monthly Rent for the Total 11055 Premises.  The Expansion Fee
will payable in equal monthly payments equal to the amount (“Monthly Expansion
Payment”) required to fully amortize the Expansion Fee over the number of months
in the Extended Term, with interest imputed on the Expansion Fee equal to 8% per
annum. The Monthly Expansion Payment will be subject to annual increases at the
same time and manner as Minimum Monthly Rent for the Total 11055 Premises as
more fully described in Section 2.7 above.

 

8.                                      Right of First Refusal.  Tenant shall
have an ongoing right of first refusal (“11055 ROFR”) as to any rentable
premises in the 11055 Building for which Landlord is seeking a tenant (“11055
ROFR Premises”).  In the event Landlord intends to lease 11055 ROFR Premises to
a bona fide third party, Landlord shall provide written notice thereof to Tenant
(the “Notice of Offer”), specifying the agreed upon economic terms and
conditions of the proposed lease (with respect to the 11055 ROFR Premises) with
such bona fide third party.

 

8.1.                            Within seven (7) days following its receipt of a
Notice of Offer, Tenant shall advise Landlord in writing whether Tenant elects
to lease all (not just a portion) of the 11055 ROFR Premises on the terms and
conditions set forth in the Notice of Offer.  If Tenant fails to notify Landlord
of Tenant’s election within such seven (7) day period, then Tenant shall be
deemed to have elected not to lease the 11055 ROFR Premises.

 

8.2.                            If Tenant timely notifies Landlord that Tenant
elects to lease the 11055 ROFR Premises on the terms and conditions set forth in
the Notice of Offer, then Landlord shall lease the 11055 ROFR Premises to Tenant
upon the terms and conditions set forth in the Notice of Offer.

 

8.3.                            If Tenant notifies Landlord that Tenant elects
not to lease the 11055 ROFR Premises on the terms and conditions set forth in
the Notice of Offer, or if Tenant fails to notify Landlord of Tenant’s election
within the seven (7)-day period described above, then Landlord shall have the
right to consummate the lease of the 11055 ROFR Premises on the same terms as
set forth in the Notice of Offer following Tenant’s election (or deemed
election) not to lease the 11055 ROFR Premises.

 

8.4.                            Notwithstanding anything in this Article to the
contrary, Tenant shall not exercise the 11055 ROFR during such period of time
that Tenant is in monetary or material non-monetary default under any provision
of the Lease beyond any applicable notice and cure period.  Any attempted
exercise of the 11055 ROFR during a period of time in which Tenant is so in
default shall be void and of no effect.  In addition, Tenant shall not be
entitled to exercise the 11055 ROFR if Landlord has given Tenant two (2) or more
notices of default under the Lease, whether or not the defaults are cured,
during the twelve (12) month period prior to the date on which Tenant seeks to
exercise the 11055 ROFR.

 

7

--------------------------------------------------------------------------------


 

8.5.                            Notwithstanding anything in the Lease to the
contrary, Tenant shall not assign or transfer the 11055 ROFR, either separately
or in conjunction with an assignment or transfer of Tenant’s interest in the
Lease (except in connection with an assignment of the Lease to a successor to
Tenant by merger, acquisition or transfer to an affiliate (“affiliate” for this
purpose shall mean an entity which as of the date of determination and at all
times thereafter directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with Tenant) to which
Landlord has consented), without Landlord’s prior written consent, which consent
Landlord may withhold in its sole and absolute discretion.

 

8.6.                            If Tenant exercises the 11055 ROFR, Landlord
does not guarantee that the 11055 ROFR Premises will be available on the
anticipated commencement date for the Lease as to such 11055 ROFR Premises due
to a holdover by the then-existing occupants of the 11055 ROFR Premises or for
any other reason beyond Landlord’s reasonable control.

 

8.7.                            Notwithstanding anything to the contrary,
Tenant’s rights under this Section 8 are subject and subordinate to any rights
of renewal, extension, offer, refusal or any other rights of any other tenant at
the Center as of the date of this Amendment.

 

9.                                      Option to Extend.  The Option to Extend
set forth in Section 4 of the Fifth Amendment will continue to apply, except
that Tenant’s notice pursuant to Section 4.3 of the Fifth Amendment must be
delivered at least twelve (12) months prior to the expiration of the Extended
Term.  In addition, the parenthetical in the first sentence of Section 4 (which
reads “(as to either the 11120 Premises or the Existing Premises or both)”) is
hereby deleted and Tenant must exercise the Option, if at all, as to either the
entire Premises leased by Tenant under the Lease or as to the Total 11055
Premises.

 

10.                               Repair and Maintenance.  Sections 7.1 and 7.2
of the Original Lease are hereby amended to clarify that Tenant shall be
responsible for the repair, maintenance and replacement of all services and
systems which exclusively serve the Premises (e.g., dedicated HVAC systems). 
Any Building systems which do not exclusively serve the Premises will be
repaired, maintained and replaced by Landlord, the cost of which will be
included in Operating Costs.

 

11.                               Alterations.  Section 15.1 of the Original
Lease is hereby amended to delete the phrase “, except for nonstructural
Alterations that cost $5,000 or less and are not visible from the exterior of
the Premises” in the first sentence.  From and after the Effective Date,
notwithstanding anything in the Lease to the contrary, Tenant may make strictly
cosmetic changes to the Premises that do not require any permits or more than
three (3) total contractors and subcontractors (“Cosmetic Alterations”) without
Landlord’s consent; provided that (y) the cost of any Cosmetic Alterations does
not exceed Fifty Thousand Dollars ($50,000) annually, (z) such Cosmetic
Alterations do not (i) require any structural or other substantial modifications
to the Premises, (ii) require any changes to or adversely affect the Building
systems, (iii) affect the exterior of the Buildings or (iv) trigger any
requirement under Applicable Laws that would require Landlord to make any
alteration or improvement to the Premises, the Building or the Project.  From
and after the Effective Date, in the event Tenant intends to make any
Alterations in the Premises, at the time of its request for Landlord’s consent
to such Alterations, Tenant may request in writing that Landlord notify Tenant
which, if any, of the proposed Alterations Landlord will require Tenant

 

8

--------------------------------------------------------------------------------


 

to remove upon the expiration or earlier termination of the Lease, and provided
Tenant has made such request, Landlord will notify Tenant which, if any, of the
proposed Alterations must be removed upon the expiration or earlier termination
of the Lease.

 

12.                               Condition Precedent.  Tenant acknowledges that
the Expansion Premises is currently leased to another tenant, and Landlord is
negotiating with such existing tenant to terminate its lease.  Accordingly,
Landlord’s entry into a final and binding lease termination agreement with the
current tenant of the Expansion Premises shall be a condition precedent to the
effectiveness of this Amendment.

 

13.                               Relocation.  Section 24.24 (Relocation of
Tenant) of the Original Lease shall not apply during the Extended Term, as the
same may be extended pursuant to this Amendment.

 

14.                               Broker. Tenant represents and warrants that it
has not dealt with any broker or agent in the negotiation for or the obtaining
of this Amendment, other than Hughes Marino, Inc. (“Broker”), and agrees to
reimburse, indemnify, save, defend (at Landlord’s option and with counsel
reasonably acceptable to Landlord, at Tenant’s sole cost and expense) and hold
harmless the Landlord Related Entities for, from and against any and all cost or
liability for compensation claimed by any such broker or agent, other than
Broker, employed or engaged by it or claiming to have been employed or engaged
by it.  Broker is entitled to a leasing commission in connection with the making
of this Amendment, and Landlord shall pay such commission to Broker pursuant to
a separate agreement between Landlord and Broker.

 

15.                               No Default.  Tenant represents, warrants and
covenants that, to the best of Tenant’s knowledge, Landlord and Tenant are not
in default of any of their respective obligations under the Existing Lease and
no event has occurred that, with the passage of time or the giving of notice (or
both) would constitute a default by either Landlord or Tenant thereunder. 
Landlord represents, warrants and covenants that, to the best of Landlord’s
knowledge, Landlord and Tenant are not in default of any of their respective
obligations under the Existing Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.

 

16.                               Effect of Amendment.  Except as modified by
this Amendment, the Existing Lease and all the covenants, agreements, terms,
provisions and conditions thereof shall remain in full force and effect and are
hereby ratified and affirmed.  In the event of any conflict between the terms
contained in this Amendment and the Existing Lease, the terms herein contained
shall supersede and control the obligations and liabilities of the parties.

 

17.                               Successors and Assigns.  Each of the
covenants, conditions and agreements contained in this Amendment shall inure to
the benefit of and shall apply to and be binding upon the parties hereto and
their respective heirs, legatees, devisees, executors, administrators and
permitted successors and assigns and sublessees.  Nothing in this section shall
in any way alter the provisions of the Lease restricting assignment or
subletting.

 

18.                               Confidentiality.  Landlord agrees that it will
not release non-public information received from Tenant regarding Tenant’s
financial condition or Tenant’s ownership structure to third

 

9

--------------------------------------------------------------------------------


 

parties; provided that Landlord will be permitted to release such information in
the following circumstances:  (i) if required to comply with applicable Laws or
in any judicial proceeding, (ii) to Landlord’s attorneys, accountants, brokers,
lenders, other bona fide consultants and advisors, investors, potential
purchasers or investors or (iii) to potential assignees or subtenants of this
Lease.

 

19.                               Exit Survey.  Landlord will provide Tenant
with a copy of the exit survey to be received by Landlord from the current
tenant of the Expansion Premises after receipt of such exit survey by Landlord. 
Landlord’s delivery of such exit survey is not a warranty or guaranty with
respect to the condition of the Expansion Premises, the absence or presence of
hazardous materials, or of any information contained in such exit survey, and
such survey is being provided at the request of Tenant as an accommodation
only.  Tenant will have no right to comment on or request changes to such exit
survey or request that any additional work be performed in the Expansion Space
as a result of any information contained in the exit survey, and Landlord’s sole
obligation hereunder is to provide a copy of such exit survey to Tenant.  Tenant
agrees not to disclose the exit survey to any third party and to keep such exit
survey strictly confidential.  Tenant will indemnify, defend and hold Landlord
harmless from and against any loss, claim, cause of action, damage or liability
suffered or incurred by Landlord as a result of Tenant’s breach of the previous
sentence.

 

20.                               Miscellaneous.  This Amendment becomes
effective only upon execution and delivery hereof by Landlord and Tenant. The
captions of the paragraphs and subparagraphs in this Amendment are inserted and
included solely for convenience and shall not be considered or given any effect
in construing the provisions hereof.  All exhibits hereto are incorporated
herein by reference.  Submission of this instrument for examination or signature
by Tenant does not constitute a reservation of or option for a lease, and shall
not be effective as a lease, lease amendment or otherwise until execution by and
delivery to both Landlord and Tenant.

 

21.                               Authority.  Landlord and Tenant guarantee,
warrant and represent that the individual or individuals signing this Amendment
on behalf of their respective entities have the power, authority and legal
capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

 

22.                               Counterparts; Facsimile and PDF Signatures. 
This Amendment may be executed in one or more counterparts, each of which, when
taken together, shall constitute one and the same document.  A facsimile or
portable document format (PDF) signature on this Amendment shall be equivalent
to, and have the same force and effect as, an original signature.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

 

LANDLORD:

 

 

 

BMR-COAST 9 LP,

 

a Delaware limited partnership

 

 

 

 

 

By:

/s/ Kevin M. Simonsen

 

Name:

Kevin M. Simonsen

 

Title:

Sr. VP, Real Estate Legal

 

 

 

 

 

TENANT:

 

 

 

TROVAGENE, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Stephen Zaniboni

 

Name:

Stephen Zaniboni

 

Title:

CFO

 

 

BioMed Realty form dated 3/27/15

 

--------------------------------------------------------------------------------